             Case 1:18-cv-10430-JGK
               Case                 Document
                     1:18-cv-10430-JGK       29 Filed
                                        Document   3001/02/19  Page 1 ofPage
                                                       Filed 01/10/19   4    1 of 4



                       IN THE UNITED ST A TES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

 MICHAEL KENT, Individually and On              )
 Behalf of All Others Similarly Situated,       )
                                                )
                       Plaintiff,               )   Case No. l:18-cv-10430-JGK
                                                )
        V.                                      )
                                                )
 ASPEN INSURANCE HOLDINGS                       )
 LIMITED, GLYN JONES, CHRIS O'KANE,             )
 ALBERT BEER, MATTHEW BOTEIN,                   )                 USDC SONY
 JOHN CAVOORES, GARY GREGG, HEIDI               )                 DOCUMENT
 HUTTER, GORDON IRELAND, KARL                   )                 ELECTRONICALLY FILED
 MA YR, BRET PEARLMAN, and RON                  )                 DOC# _ _ _ _..,_-r,,;.--r....---
 PRESSMAN,                                      )                 DATE FllcD: _      J-/Q . . [':[_____. _
                                                )
                       Defendants.              )

                  STIPULATION AND [PROPOSED] ORDER OF DISMISSAL

       WHEREAS, on November 9, 2018, plaintiff Michael Kent ("Plaintiff') filed a Complaint

for Violation of the Securities Exchange Act of 1934 (the "Complaint") in the above-captioned

action (the "Action") against Aspen Insurance Holdings Limited ("Aspen" of the "Company"),

Glyn Jones, Chris O'Kane, Albert Beer, Matthew Botein, John Cavoores, Gary Gregg, Heidi

Hutter, Gordon Ireland, Karl Mayr, Bret Pearlman, and Ron Pressman (collectively,

"Defendants");

       WHEREAS, the Complaint alleged violations of the Securities Exchange Act of 1934 in

connection with the proxy statement filed by Defendants with the United States Securities and

Exchange Commission ("SEC") on November 6, 2018 (the "Proxy Statement") in connection with

the proposed acquisition of Aspen by affiliates of Apollo Global Management, LLC (the

"Transaction");

       WHEREAS, following discussions between the parties, on November 28, 2018,

Defendants filed a supplement to the Proxy Statement with the SEC that included additional
             Case 1:18-cv-10430-JGK Document 29 Filed 01/02/19 Page 2 of 4
                Case 1:18-cv-10430-JGK Document 30 Filed 01/10/19 Page 2 of 4


information relating to the Transaction that addressed and mooted Plaintiffs claims regarding the

sufficiency of the disclosures in the Proxy Statement (the "Mooted Claims");

        WHEREAS, Plaintiffs counsel intend to assert a claim for mootness fees and expenses in

connection with the Mooted Claims (the "Fee Application"), and seek Court intervention only if

the parties cannot resolve Plaintiffs Fee Application;

        WHEREAS, Defendants in the Action reserve all rights, arguments, and defenses,

including the right to oppose any potential Fee Application;

        WHEREAS, no class has been certified in the Action;

        WHEREAS, Defendants have denied and continue to deny any wrongdoing and contend

that no claim asserted in the Action was ever meritorious;

        NOW, THEREFORE, upon consent of the parties and subject to the approval of the Court:

        IT IS HEREBY ORDERED this __ day of _ _ _ _ __, 2019 that:

        1.      Pursuant to Federal Rule of Civil Procedure 4l(a)(l)(A)(ii), all claims asserted in

the Action are dismissed, with prejudice as to Plaintiff only. All claims on behalf of the putative

class are dismissed without prejudice.

       2.       Notice of this dismissal is not required because the dismissal is with prejudice as to

Plaintiff only, and not on behalf of a putative class; no class has been certified in the Action; and

the putative class will not be bound by any agreement among the parties.

       3.       The Court retains jurisdiction of the Action solely for the purpose of determining

Plaintiffs anticipated Fee Application, if filed.

       4.       This Order is entered without prejudice to any right, position, claim, or defense any

party may assert with respect to the Fee Application, which includes Defendants' right to oppose

the Fee Application.




                                                    2
                Case 1:18-cv-10430-JGK Document 29 Filed 01/02/19 Page 3 of 4
                   Case 1:18-cv-10430-JGK Document 30 Filed 01/10/19 Page 3 of 4


           5.      To the extent that the parties are unable to reach an agreement concerning the Fee

Application, they may contact the Court regarding a schedule and hearing to present such

application to the Court.

           6.      Upon completion of briefing, the parties shall promptly contact the Court to

schedule argument regarding Plaintiffs Fee Application at a time convenient to the Court.

           7.      If the parties reach an agreement concerning the Fee Application, they shall notify

the Court. Upon such notification, the Court will close the Action.

     Dated: January 2, 2019                             RIGRODSKY & LONG, P.A.

                                                By: Isl Timothy J MacFall
                                                    Seth D. Rigrodsky
                                                    Timothy J. MacFall
                                                    Gina M. Serra
                                                    825 East Gate Boulevard, Suite 300
     OF COUNSEL:                                    Garden City, NY 11530
                                                    (516) 683-3516
     RMLAW,P.C.                                     sdr@rl-legal.com
     Richard A. Maniskas                            tjm@rl-legal.com
     1055 Westlakes Drive, Suite 300                gms@rl-legal.com
     Berwyn, PA 19312
     (484) 324-6800                                     Attorneys for Plaintiff Michael Kent
     rm@maniskas.com

     Dated: January 2, 2019                             WILLKIE FARR & GALLAGHER
                                                        LLP

                                                By: Isl Tariq Mundiya
                                                    Tariq Mundiya
                                                    787 Seventh A venue
                                                    New York, NY l 00 l 9-6099
_,      SO ORDERED:                                 (212) 728-8565
                                                    tmundiya@willkie.com

'c;/fi{;!~
l.      U.S.O~J.
                                                        Attorneys for Defendants Aspen Insurance
                                                        Holdings Limited, Glyn Jones, Chris
                                                        0 'Kane, Albert Beer, Matthew Botein,
                                                        John Cavoores, Gary Gregg, Heidi Hutter,
                                                        Gordon Ireland, Karl Mayr, Bret
                                                        Pearlman, and Ron Pressman



                                                    3
 Case 1:18-cv-10430-JGK Document 29 Filed 01/02/19 Page 4 of 4
    Case 1:18-cv-10430-JGK Document 30 Filed 01/10/19 Page 4 of 4


IT IS SO ORDERED this _ _ day of _ _ _ _ _ _ , 2019.




                 UNITED STATES DISTRICT JUDGE




                                4
